Exhibit 10.24.3
BHC Interim Funding III, L.P.
444 Madison Avenue, 25th Floor
New York, New York 10022
July 31, 2009
DRI CORPORATION
13760 Noel Road, Suite 830
Dallas, Texas 75240
Gentlemen:
     Reference is made to that certain letter agreement, dated as of July 21,
2009 (as amended, modified or supplemented from time to time, the “July Letter
Agreement”) by and among DIGITAL RECORDERS, INC., a North Carolina corporation
(“Digital”), TWINVISION OF NORTH AMERICA, INC., a North Carolina corporation
(“Twin Vision” and, together with Digital, the “Borrowers”), DRI CORPORATION, a
North Carolina corporation (“Guarantor” and, together with the Borrowers, the
“Loan Parties”) and BHC INTERIM FUNDING III, L.P., a Delaware limited
partnership (“Lender”).
     The fourth paragraph of the July Letter Agreement is hereby amended by
deleting “July 31, 2009” and inserting “August 7, 2009” in lieu thereof.
     This letter agreement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together, shall constitute
one and the same instrument.
     This letter agreement shall become effective when Lender shall have
received executed counterparts of this letter agreement which, when taken
together, bear the signatures of Lender and the Loan Parties.
     If the foregoing accurately sets forth the Loan Parties’ understanding of
the agreement between Lender and the Loan Parties with respect to the subject
matter contained herein, and is acceptable to the Loan Parties, the Loan Parties
should sign below to so indicate. This letter agreement shall be governed by and
construed in accordance with the internal substantive laws of the State of New
York.
[Signatures on following page]

 



--------------------------------------------------------------------------------



 



              Very truly yours,     BHC INTERIM FUNDING III, L.P.,
 
       
 
  By:   BHC Interim Funding Management III, L.P.,
 
      its General Partner
 
  By:   BHC Investors III, L.L.C.,
 
      its Managing Member
 
  By:   GHH Holdings III, L.L.C.

                  By:   /s/ Gerald H. Houghton         Name:   Gerald H.
Houghton         Title:   Managing Member     

Read and Agreed to:

          DIGITAL RECORDERS, INC.        
 
    By:
Name:  
/s/ David L. Turney
 
David L. Turney
    Title:  
CEO, President
       
 
    TWINVISION OF NORTH AMERICA, INC.        
 
    By:
Name:  
/s/ David L. Turney
 
David L. Turney
    Title:  
CEO, President
       
 
    DRI CORPORATION        
 
    By:
Name:  
/s/ David L. Turney
 
David L. Turney
    Title:  
CEO, President
   

Signature Page to July Letter Agreement (Extension)

 